HAZEL, District Judge.
The conclusions of the Board of General Appraisers that the bamboo sticks in question, which are about 4 feet in length, are entitled to free entry, under the provisions of paragraph 700 of the Act of July 24,1897, c. 11, § 2, Free List, 30 Stat. 202' [U. S. Comp. St. 1901, p. 1089], is affirmed. The bamboo sticks, which were invoiced in bundles, are commercially known as “dyers’ sticks,” and are used by dyers for hanging on dyeing material. It appears that the ends of the bamboo sticks are rounded,'and that their rough joints have been smoothed. In Brauss v. United States (C. C.) 120 Fed. 1017, it was held that splitting bamboo sticks and cutting them into lengths for use in making brooms does not change their character; they still being bamboo sticks. The government claims the Brauss Case is distinguishable, in that there the article was not a manufacture, while in this case the rounding of the ends and the smoothing of the joints clearly constitute a manufacture. Upon this point it is sufficient to say that I agree with the Board that the identity as bamboo has not been destroyed by the work done upon them.
As to the hard wood sticks, duty was assessed by the collector at 35 per cent, ad valorem, under paragraph 208 of the present tariff act. The importers claim that the classification should have been at 20 per cent, ad valorem, under paragraph 198. The articles are used for dyers’ sticks. The decision of the Board that the merchandise was dutiable under paragraph 198, as wood, unmanufactured, is thought to be correct.
The decision of the Board is sustained.